Citation Nr: 0407188	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  00-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated at 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from November 1943 to June 
1945.

This matter initially come before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In December 2002, under regulations then in effect, the Board 
determined that additional development was appropriate in 
this case.  See e.g., 38 C.F.R. § 19.9 (2002).  Specifically, 
the Board caused the veteran to be scheduled for a VA 
psychiatric examination.  The veteran was informed of this 
development in a March 2003 letter.  The veteran received a 
VA PTSD examination in March 2003.  In the interim, however, 
the authority under which the Board conducted the additional 
development was significantly altered, in that any evidence 
developed by the Board still required initial consideration 
by the agency of original jurisdiction, in this case, the RO.  
See Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  In 
May 2003, the Board remanded the case to the RO for issuance 
of the notice required by the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), and 
compliance with DAV.  The RO completed the additional actions 
directed in the remand and returned the case to the Board for 
further appellate review.  The veteran's representative 
submitted additional comments in the veteran's behalf in 
March 2004.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  The veteran's PTSD manifests subjectively with anxiety, 
nightmares, flashbacks, and hypervigilance.  He startles 
easily and reports depression.  His PTSD manifests clinically 
with neutral mood, blunted affect, normal speech, thought 
process and thought content.  There are no perceptual 
problems or homicidal or suicidal ideations.  Insight, 
judgment, and impulse control, are fair.  The veteran has a 
good relationship with his children but a strained 
relationship with his wife.  The veteran had a long and 
productive employment history up to his retirement.

2.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, has not 
been more nearly approximated.


CONCLUSION OF LAW

The requirements for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
(DC) 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA became effective after the veteran filed his claim.  
The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003), implement 
the VCAA.  The Secretary of Veterans Affairs has determined 
that the VCAA is applicable to all claims filed before the 
date of enactment and not yet final as of that date.  66 Fed. 
Reg. 45,629 (2001); Opinion of The General Counsel 7-2003 
(November 19, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Assuming solely for the sake of 
argument and without conceding the application of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below. 

First, prior to the VCAA's enactment, the veteran was awarded 
a partial grant of the benefits he sought.  Second, while his 
case was on appeal and shortly after the VCAA was enacted, 
the RO, in a March 2001 letter, provided the veteran with the 
notice required by the VCAA.  The March 2001 letter informed 
the veteran of his right to submit additional evidence on the 
subject of his claim for an increased rating for his PTSD and 
VA's duty to assist him with the development of his claim, 
and the ways that duty would be met.  The letter informed him 
that the relevant evidence needed was evidence of medical 
treatment for his PTSD which was not already of record.  As 
to who would obtain what evidence, the March 2001 letter 
informed the veteran of the evidence already of record and 
that the RO was in the process of obtaining all VA treatment 
record of to date.  The veteran was instructed to use the 
provided VA Forms 21-4121 to identify any other records not 
already part of the claim file, and the RO would obtain them 
for him.  As is clear from the March 2001 letter, the RO 
informed the veteran that it would obtain all evidence 
identified by the veteran.  In June 2003, the veteran was 
provided another notice letter which again explained what 
evidence was needed to support a claim for an increased 
rating and that VA would obtain any additional evidence not 
already of record that he requested.  Third, the veteran had 
additional opportunity to develop evidence via the May 2003 
Board remand.  Finally, the veteran informed the Board that 
he had no further evidence to submit.

The Board finds that the March 2001 and June 2003 letters 
meet the notice requirements of the VCAA.  38 U.S.C.A. 
§ 5103(a) (West 2002); Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(c)) (VBA); 38 C.F.R. 
§ 3.159(b)(1) (2003); Opinion Of The General Counsel 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, as explained above, the Board finds 
harmless, the fact that the letters were issued after the 
RO's initial adjudication of the veteran's claim.

Factual background.

Historically, the veteran was granted service connection in 
1946 for an anxiety reaction.  His disability was reevaluated 
as 10 percent disabling, effective January 1961, from a prior 
evaluation of 30 percent.  The veteran was diagnosed as 
having PTSD in March 1999 and filed his current claim for an 
increased evaluation in July 1999.  A November 1999 rating 
decision changed the veteran's evaluation to PTSD and 
increased his rating from 10 percent to 30 percent, effective 
March 1999.

The October 1999 VA examination report reflects that the 
veteran to have been 82 years' old on the date of the 
examination.  He is married with three adult daughters, and 
was then residing with his wife and youngest daughter.  He 
was on anti-depressant medication.  The veteran experienced 
extensive combat in the European Theater of Operations and he 
was wounded.  Eventually, he was relieved of combat duty due 
to his wounds and battle fatigue.  He completed his military 
service stateside.  After World War II, the veteran returned 
to his pre-war occupation of draftsman, which he pursued for 
37 years, until his retirement in 1977.  Although he compiled 
a good work record and interacted well with co-workers and 
supervisors, he avoided making close social relationships.  
The veteran reports struggling with survivor's guilt, and 
that he has had difficulty expressing feelings of affection 
and intimacy towards his wife.  He limited his social 
activity to two now deceased friends.  He has never involved 
himself with veterans' organizations.  He reported that his 
family life has been strained by his wife's mental illness 
over many years, and that he blames himself for her illness.

The veteran reported that, since his war experience, he has 
experienced sensations of survivor's guilt.  He has trouble 
falling asleep, there are periods of insomnia, and sporadic 
dreams of carnage on the battlefields, where he awakens 
sweating heavily and is sometime tearful and agitated.  
During his waking hours, when not occupied, he experiences 
spontaneous memories and thoughts of the war which depress 
him, but he denies actual flashbacks.  Unexpected sounds 
startle him, because they remind him of gunfire, and he looks 
for protection.  He states that he is stress intolerant, 
frequently irritable, and he becomes agitated when provoked.

The examiner observed the veteran to be alert and oriented 
times three.  There were no unusual mannerisms or behavior, 
and he was noted to be tense and apprehensive.  There was 
frequent nervous laughter.  He exhibited normal speech, but 
his responses were vague and, at times, evasive.  The veteran 
seemed embarrassed by his symptoms and expressed strong 
sensations of survivor's guilt and his inability to relate 
intimately to his wife.  There was no disturbance of mental 
stream, thought, or perception.  His mood was depressed.  
There was no cognitive deficit, insight was poor.  The 
examiner rendered Axis I diagnoses of PTSD and depressive 
disorder secondary to PTSD.  Axis IV was combat stress, 
social avoidance, and his wife's mental illness.  Axis V 
reflects a Global Assessment of Functioning (GAF) of 70.

The examiner observed the veteran to be preoccupied with 
combat memories.  He has been distant from his family, 
socially withdrawn, and he has low self-esteem.

In his March 2000 notice of disagreement, the veteran related 
that he has suffered with his symptoms for the past 55 years 
since his military service.  The veteran asserts that his 
anxiety and sexual dysfunction have affected his marriage to 
a great extent, as shown by his wife's mental illness, for 
which he states her doctors blame him.  He related that he 
sought treatment over the years, but VA and Army providers 
did not take him seriously, so he kept his mind occupied 
through his job.  The veteran states that, just because he 
could earn a living, does not mean he was not hurting. He 
concluded by explaining that, though he may appear normal on 
the outside, he is ashamed, embarrassed, and miserable, and 
that he has lived with his condition since he was 28 years' 
old.  Thus, he deems a 30 percent evaluation as inadequate to 
compensate him for these many years of suffering.

An April 2000 VA treatment note reflects the veteran reported 
nightmares on a daily basis, panic attacks, and flashes of 
light, which resolve immediately.  His medication is 
reflected as paxil  A June 2000 VA treatment note reflects 
the veteran responded favorably to paxil.  He was observed to 
have a euthymic mood and appropriate affect.  His paxil 
dosage was increased from 20 mg to 40 mg qd.

A November 2001 VA treatment note reflects the veteran 
reported he was less anxious and irritable, and he denied any 
side effects from his medication.  His mood was observed to 
be euthymic and his affect appropriate.  His medication was 
maintained at the same level.

The March 2003 VA examination report reflects that the 
veteran was 85 years' old as of the day of the examination.  
The veteran reported anxiety, nightmares, flashbacks, and 
hypervigilance.  He also reported being startled easily, 
depression, and sexual dysfunction.  He is somewhat 
irritable.  The veteran reported he has been married for 56 
years, and he enjoys a good relationship with his daughters.  
He reported that his relationship with his wife is not good.  
A number of his friends are now deceased, and he reports that 
now he is quite isolated.  He resides in a senior citizens 
home and watches television.

The examiner observed the veteran to be cooperative.  His 
mood was neutral and his affect blunted.  Speech was normal, 
and there were no perceptual problems.  Thought process and 
content were normal, and there were no homicidal or suicidal 
ideation.  The veteran was oriented times three.  Insight, 
judgment, and impulse control, were fair.  The examiner 
rendered an Axis I diagnosis of PTSD.  Axis V reflects a GAF 
of 60.  The examiner assessed the veteran's symptoms as mild 
to moderate, and that they do not preclude employment.  The 
examiner observed that the veteran has had a productive work 
history, he spends his time mostly leading a retired life, 
and he appears to have a supportive family and reasonably 
good social network.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).
 
Current rating evaluations of mental disorders requires a 
thorough familiarity with the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  38 C.F.R. § 4.130 (2003).  An evaluation of the 
disability level of a mental disorder is based on the total 
evidentiary picture of the appellant's occupational and 
social impairment.  Further, social impairment is not the 
sole criterion on which an evaluation is based.  38 C.F.R. 
§ 4.126(a), (b) (2003).  Not every criteria of a higher 
rating criteria must be met in order for an appellant to 
receive the higher evaluation, 38 C.F.R. § 4.21 (2003), and 
that any doubt as to whether to apply a higher rating is 
resolved in favor of the higher rating.  38 C.F.R. § 4.3 
(2003).  If a disability picture more nearly approximates the 
higher criteria, the higher rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Further, applicable rating criteria 
are applied via an overall assessment of one's disability 
picture.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Applicable rating criteria provides that a 30 percent 
evaluation is appropriate for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411 
(2003).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Id.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

The Board finds the veteran is fairly, reasonably, and 
appropriately, evaluated at 30 percent for his 
symptomatology.  As stated above, the March 2003 examination 
report shows the veteran's GAF is 60, which is reflective of 
moderate occupational and social impairment.  The examiner 
assessed his symptoms as mild to moderate.  Further, the 
appellant's GAF of 60 is at the highest end of the range for 
moderate symptoms (51-60).  DSM-IV, p. 47.  The medical 
evidence of record shows the veteran's primary symptomatology 
to be depressed mood, anxiety, panic attacks of unspecified 
frequency, chronic sleep impairment, and he now has few 
friends, which are consistent with a GAF of 60.  The medical 
examinations have not noted any impairment in cognitive 
functions, which generally are noted in cases with serious 
impairment.

The veteran's assertions in his notice of disagreement, and 
February 2003 letter, imply that he should be compensated at 
a higher rate because of the many years with which he has had 
to live with his symptoms.  The Board recognizes that young 
servicemen frequently are left permanently scarred by the 
horrors of war and sympathizes with the veteran's position in 
this regard, but that is not how the rating criteria are 
applied.  The rating criteria are applied on the basis of the 
current severity of the disability for the period covered.  
In light of the veteran's symptomatology, he more nearly 
approximates an evaluation of 30 percent, which adequately 
compensates him for his disability.  38 C.F.R. § 4.7, DC 9411 
(2003).

A higher rating of 50 percent is not warranted, as his 
symptomatology does not more closely approximate the criteria 
for this evaluation.  As noted, the veteran has not 
manifested any cognitive deficits; flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; or impaired abstract thinking.  He has reported 
panic attacks during a couple of his medical visits, but he 
still maintains good relations with his daughters, though not 
with his wife.  Overall, he more nearly approximates an 
evaluation of 30 percent.  Id.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



